EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Klinko on 12/17/2021.
The application has been amended as follows: 
In Claim 23, in line 4, the limitation “the asprecursor” should be changed to “the assembled precursor” 

Allowable Subject Matter
Claims 1-12, 14-16, and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest a method of forming an electrochemical cell by first making a precursor stack of a reactant metal layer between two current collectors, then introducing a reactant gas into the stack that reacts with the reactant metal in said stack to form a solid electrolyte membrane in situ after the stack is assembled.  The Lee, Choi, and Hwang references (already provided) discloses the precursor stack and introducing a reactant gas to the stack,  However, the reactant gas in the prior art is introduced during the assembly of the stack, not after the assembly of the stack where the solid electrolyte membrane would be formed in situ.  It would not be obvious to one of ordinary skill in the art at the time of filing to suggest a method of forming an electrochemical cell by first making a precursor stack of a reactant metal layer between two current collectors, then introducing a reactant gas into the stack that reacts with the reactant metal in said stack to form a solid electrolyte membrane .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK A CHERNOW/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729